DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

The rejections under section 102 are withdrawn in view of Applicant’s amendments.

The following are new grounds pf rejection, necessitated by Applicant’s amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 requires that R1 is thiol reactive but it also comprises a thioether or disulfide.  Therefore, it is unclear if Applicant intends R1 to be thiol reactive or comprise a thioether or disulfide.
In claim 13, it is unclear how the following groups can form a thioether or disulfide with R1, as is required by claim 5.
The term “the reactive groups” lack antecedent basis in claim 5.
In claim 15, the following group:

    PNG
    media_image1.png
    91
    96
    media_image1.png
    Greyscale

 is not covered by R1, i.e., glutaric acid group, vinyl sulfone group, dithiopyridinyl, thiosulfonate group, ethyleneimine group, aziridinyl group and aminosulfonyl group.
Claim 16 recites “includes”.  It is unclear what other salts are included by claim 16. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 7, 10-13, 16, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20180161446 based on an application by Xiang et al. (Xiang).

Xiang teaches the following compounds that are conjugated to antibodies, which anticipate the rejected claims within the meaning of section 102, see pages 9 and 23+, for example:

    PNG
    media_image2.png
    363
    578
    media_image2.png
    Greyscale

The instant application takes priority from CN201610398765.4, which was filed 7/19/2016.  Xiang was effectively filed before the priority dated, as required by section 102(a)(2):

    PNG
    media_image3.png
    64
    289
    media_image3.png
    Greyscale

The above compounds find support in the certified copy of Xiang’s priority papers (CN201510313585.7, copy attached). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Lu et al., Int. J. Mol. Sci. 2016, 17, 561 (Lu).

Claim 14 recites cytotoxic drugs not explicitly taught by Xiang.  However, it is for that proposition that the examiner joins Lu.  Specifically, Lu teaches that those cytotoxic drugs required by claim 14 were commonly used in antibody-drug conjugates (ADC’s), see Table 1.
	In this way, those of ordinary skill could have applied the drugs of clam 14 in the manner required and in a predictable fashion for the purposes of obtaining the recited ADC’s.  As outlined above, the Xiang teaches the recited generic ADC’s required by the claims.  Lu is added for the proposition that the drugs covered in claim 14 are applicable to these generic ADC’s.  In particular, Lu teaches the particular known technique of using the recited drugs in ADC’s was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other ADC’s, such as those taught by Xiang, would have yielded predictable results.  Accordingly, using the cytotoxic drugs in claim 14 for the purposes of making an ADC would have been prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642